*53The opinion of the court was delivered by
Hopkins, J.:
The plaintiff sued to recover $136.50 or twenty-five cents per day for transporting each of four children to school. The defendant admitted liability for $40.01 (a total of twenty-five cents per day for the four pupils) and tendered that amount into court. The court entered judgment for the $40.01 and plaintiff appeals. The court should have allowed not less than fifteen cents per day per pupil. (Waits v. Kelley, 118 Kan. 751, 236 Pac. 827.) It may be observed in passing that this case was tried by the district court before the decision in the Waits case.
A contention by the defendant that the amount in controversy is insufficient to give this court jurisdiction is well taken. The statute provides:
“No appeal shall be had or taken to the supreme court in any civil action for the recovery of money, unless the amount or value in controversy, exclusive of costs, shall exceed one hundred dollars.” (R.S. 60-3303. See, also, Richmond v. Brummie, 52 Kan. 247, 34 Pac. 783; Wayman v. Soller, 102 Kan. 661, 171 Pac. 601.)
The amount in controversy ($96.49) is not sufficient to give jurisdiction, and this court cannot assume it. (Tucker v. Tucker, 97 Kan. 61, 154, Pac. 269; In re Richards, 106 Kan. 105, 186 Pac. 1025.)
The appeal is dismissed.